U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-49709 CARDIFF INTERNATIONAL, INC. (Name of Small Business Issuer as specified in its charter) Colorado 84-1044583 (State or other jurisdiction of (I.R.S. employer incorporation or organization identification No.) 16255 Ventura Boulevard, Suite 525, Encino, CA 91436 (Address of principal executive offices) Registrant's telephone no., including area code: (818) 879-9722 N/A Former name, former address, and former fiscal year, if changed since last report. Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: No Par Value Common Stock Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes ý No ¨ (2) Yes ý No¨ Indicate by check mark whether the registrant is an accelerated filer (as defined in rule 12b-2 of the Exchange Act).Yes¨ No ý Common Stock outstanding at November 12, 2007, 25,829,866 shares of no par value Common Stock. DOCUMENTS INCORPORATED BY REFERENCE:NONE FORM 10-QSB CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES CARDIFF INTERNATIONAL, INC. For the Quarter ended September 30, 2007 The following financial statements and schedules of the registrant are submitted herewith: PART I - FINANCIAL INFORMATION Page of Form 10-QSB Item 1. Financial Statements: Consolidated Balance Sheet 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 – 4 Consolidated Statements of Shareholders’ Equity (Deficit) 5 – 6 Notes to Consolidated Financial Statements 7 – 17 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 – 22 Item 3. Controls and Procedures, Evaluation of Disclosure Controls and Procedures 23 PART II - OTHER INFORMATION Page Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 – 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET September 30, 2007 CURRENT ASSETS: Cash and cash equivalents $ 121,137 Advances to shareholders 53,248 Advances to employees 1,659 TOTAL CURRENT ASSETS 176,044 FIXED ASSETS: Artwork 6,536 Computer equipment 71,050 Domain names 1,250 Furniture and fixtures 72,984 Leasehold improvements 9,201 Office equipment 31,180 Software 1,596 Accumulated depreciation and amortization (190,858 ) FIXED ASSETS, NET 2,939 OTHER ASSETS: Deposits 600 TOTAL ASSETS $ 179,583 CURRENT LIABILITIES: Accounts payable $ 886,465 Interest payable 225,333 Payroll and payroll taxes payable 281,927 Advance from ICE 50,000 Note payable - Legacy Investors 618,000 Note payable - Maricopa Equity Management Corporation 100,000 TOTAL CURRENT LIABILITIES 2,161,725 COMMITMENTS AND CONTINGENCIES, Note 4 SHAREHOLDERS EQUITY (DEFICIT): Common stock, no par value; 30,000,000 shares authorized; 25,829,866 shares issuedand outstanding 5,327,221 Additional paid in capital 208,474 Subscription receivable (150,000 ) Deficit accumulated during the development stage (7,367,837 ) TOTAL SHAREHOLDERS' EQUITY (DEFICIT) (1,982,142 ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ 179,583 Prepared without audit. See notes to consolidated financial statements 1 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 PERIOD AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2007 Three Months Ended September 30, Nine Months Ended September 30, August 29, 2001 (Date of Inception) through 2007 2006 2007 2006 September 30, 2007 REVENUE $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES: Legal services - 3,687 6,975 142,716 729,965 Consulting and outside services 32,044 55,309 42,890 195,620 1,540,614 Salaries and wages 63,798 90,048 210,559 272,569 1,192,927 Guaranteed payments - 512,958 Advertising - 363,800 Rent - 411,586 Other operating expenses 66,492 78,666 242,173 356,392 2,338,123 TOTAL OPERATING EXPENSES 162,334 227,710 502,597 967,297 7,089,973 NET INCOME (LOSS) FROM OPERATIONS (162,334 ) (227,710 ) (502,597 ) (967,297 ) (7,089,973 ) OTHER INCOME AND (EXPENSES): Sublease rental income - 55,979 Interest income - 6,768 Misc. income - 36,958 - 36,958 85,770 Interest expense (17,450 ) (24,148 ) (67,235 ) (69,618 ) (426,381 ) TOTAL OTHER INCOME AND (EXPENSES) (17,450 ) 12,810 (67,235 ) (32,660 ) (277,864 ) NET LOSS $ (179,784 ) $ (214,900 ) $ (569,832 ) $ (999,957 ) $ (7,367,837 ) Basic and diluted earnings (loss)per share (0.01 ) (0.01 ) (0.02 ) (0.05 ) Weighted average sharesoutstanding 23,111,408 21,520,360 22,968,073 21,381,563 Prepared without audit. See notes to consolidated financial statements. 2 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2007 Nine Months Ended September 30, August 29, 2001 (Date of Inception) through September 30, 2007 2006 2007 CASH FLOW FROM OPERATING ACTIVITIES Net loss $ (569,832 ) $ (999,957 ) $ (7,367,837 ) Adjustments to reconcile net loss tonet cash used in operating activities: Depreciation and amortization 12,187 29,711 235,857 Compensation expense - 14,310 122,740 Issuance of common stock for loan costs - - 110,000 Issuance of warrants as loan costs - - 85,734 (Increase) decrease in: Advances to employees - (1,659 ) (1,659 ) Deposits - - (600 ) Increase (decrease) in: Accounts payable and accrued expenses 241,817 292,990 1,444,345 Interest payable 58,844 64,764 403,853 NET CASH USED IN OPERATING ACTIVITIES (256,984 ) (599,841 ) (4,967,567 ) CASH FLOW FROM INVESTING ACTIVITIES Advances to officers (53,249 ) - (53,249 ) Acquisition of equipment - - (193,797 ) NET CASH USED ININVESTING ACTIVITIES (53,249 ) - (247,046 ) CASH FLOW FROM FINANCING ACTIVITIES Proceeds from shareholder advances 9,457 150,934 1,111,448 Repayments of shareholder advances (136,768 ) (337,317 ) (1,250,637 ) Proceeds from ICE advance 50,000 - 50,000 Proceeds from note payable-Legacy Investors - - 451,428 Proceeds from note payable-Maricopa Equity Management Corporation - - 100,000 Proceeds from convertible notes payable - - 1,098,699 Proceeds from sale of common stock 502,250 793,100 3,774,812 Book overdraft - (6,876 ) - NET CASH PROVIDED BY FINANCING ACTIVITIES 424,939 599,841 5,335,750 NET INCREASE IN CASH 114,706 - 121,137 CASH AT BEGINNING OF THE YEAR 6,431 - - CASH AT END OF YEAR $ 121,137 $ - $ 121,137 SUPPLEMENTAL DISCLOSURE Interest paid in cash $ 8,391 $ 4,947 $ 22,514 Prepared without audit. See notes to consolidated financial statements. 3 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2007 NON-CASH ACTIVITIES Accrued interest in the amounts of $6,494, $12,414 and $143,003 were capitalized to shareholder advances for the nine months ended September 30, 2007 and 2006, and for the period from August 29, 2001 (inception) through September 30, 2007, respectively. During the year ended December 31, 2005, convertible debt in the about of $1,098,699 plus the related accrued interest of $39,330, was converted into 998,635 shares of common stock. Out of the $1,000,000 debentures from Legacy Investors, $106,572 was used to pay loan related fees, and $442,000 remained in an escrow account at December 31, 2004.During the year ended December 31, 2005, the escrow funds were returned to Legacy Investors. Prepared without audit. See notes to consolidated financial statements. 4 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (DEFICIT) SEPTEMBER 30, 2007 Additional Common Stock Paid in Subscription Accumulated Shares Amount Capital Receivable Deficit Total BALANCE, AUGUST 29, 2001 (Date of Inception) - $ - $ - $ - $ - $ - Issuance for cash, 2001 2,066,717 200,833 - - - 200,833 Issuance for cash, 2002 10,703,678 1,040,129 - - - 1,040,129 Net loss - (1,182,273 ) (1,182,273 ) BALANCE, DECEMBER 31, 2002 12,770,395 1,240,962 - - (1,182,273 ) 58,689 Issuance for cash, 2003 4,846,930 471,000 - - - 471,000 Net loss - (1,608,882 ) (1,608,882 ) BALANCE, DECEMBER 31, 2003 17,617,325 1,711,962 - - (2,791,155 ) (1,079,193 ) Net loss - (1,058,911 ) (1,058,911 ) BALANCE, DECEMBER 31, 2004 17,617,325 1,711,962 - - (3,850,066 ) (2,138,104 ) Issuance for cash, March 2005 360,175 35,000 - - - 35,000 Issuance for cash, April 2005 22,500 45,000 - - - 45,000 Stock options issued, May 2005 - - 63,790 - - 63,790 Stock options issued, August 2005 - - 39,869 - - 39,869 Issuance for consideration of loan, October 2005 100,000 110,000 - - - 110,000 Conversion of notes payable, November 2005 998,635 1,138,029 - - - 1,138,029 Warrants issued in connection with notes payable , November 2005 - - 85,734 - - 85,734 Stock options issued, November 2005 - - 3,180 - - 3,180 Recapitalization of common equity, note 5 1,615,000 - Issuance for cash, November 2005 135,908 149,500 - - - 149,500 Issuance for cash, December 2005 43,181 47,500 - - - 47,500 Net loss - (1,668,498 ) (1,668,498 ) BALANCE, DECEMBER 31, 2005 20,892,724 3,236,991 192,573 - (5,518,564 ) (2,089,000 ) Prepared without audit. See notes to consolidated financial statements. 5 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (DEFICIT) SEPTEMBER 30, 2007 Additional Common Stock Paid in Subscription Accumulated Shares Amount Capital Receivable Deficit Total Issuance for cash, January 2006 183,634 202,000 - - - 202,000 Issuance for cash, February 2006 70,000 77,000 - - - 77,000 Issuance for cash, March 2006 265,545 268,100 - - - 268,100 Issuance for cash, April 2006 60,000 66,000 - - - 66,000 Issuance for cash, June 2006 24,000 30,000 - - - 30,000 Compensation expense - - 15,901 - - 15,901 Issuance for cash, September 2006 150,000 150,000 - - - 150,000 Issuance of common stock, October 2006 550,000 451,000 - (451,000 ) - - Payment on subscription receivable, October 2006 - - - 175,000 - 175,000 Issuance for cash, October 2006 40,000 50,000 - - - 50,000 Payment on subscription receivable, November 2006 - - - 120,000 - 120,000 Payment on subscription receivable, December 2006 - - - 133,000 - 133,000 Issuance for cash, December, 2006 10,000 12,500 - - - 12,500 Issuance for services, December 2006 120,000 150,000 - (150,000 ) - (150,000 ) Net loss - (1,279,441 ) (1,279,441 ) BALANCE, DECEMBER 31, 2006 22,365,903 $ 4,693,591 $ 208,474 $ (173,000 ) $ (6,798,005 ) $ (2,068,940 ) Issuance for cash, January 2007 100,000 27,000 - - - 27,000 Payment on subscription receivable, January 2007 - - - 23,000 - 23,000 Issuance for cash, February 2007 40,000 10,000 - - - 10,000 Issuance for cash, April 2007 60,000 15,000 - - - 15,000 Issuance for cash, June 2007 500,000 100,000 - - - 100,000 Issuance for cash, July 2007 570,000 112,250 - - - 112,250 Issuance for cash, August 2007 383,333 40,000 - - - 40,000 Issuance for cash, September 2007 1,656,250 175,000 - - - 175,000 Issuance for service, September 2007 154,380 154,380 - - - 154,380 Net loss - (569,832 ) (569,832 ) BALANCE, SEPTEMBER 30, 2007 25,829,866 $ 5,327,221 $ 208,474 $ (150,000 ) $ (7,367,837 ) $ (1,982,142 ) Prepared without audit. See notes to consolidated financial statements. 6 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Nature of Operations Legacy Card Company was formed as a Limited Liability Company on August 29, 2001.On April 18, 2005, the Company converted from a California Limited Liability Company to a Nevada Corporation.On November 10, 2005, the Company merged with Cardiff International, Inc. (“Cardiff”), a publicly held corporation.The purpose of the Company is to develop a co-marketing agreement with a premier national bank to offer an integrated financial program to consumers.Legacy Card Company is a credit card marketing company.The Company offers a new credit card that takes advantage of Internal Revenue Code Section 529 educational savings tax-reform legislation, providing significant tax-free savings and economic incentives for families to save early and often for college tuition and related expenses.The Company will derive its revenues from new credit card one-time account fees, new mutual (ESA) one-time account fees, credit card dollar purchase fees, any negotiated mutual fund (ESA) annual account management fees and any negotiated credit card annual renewal fees. The Company expects to commence the launch of their credit card in a test market in the first quarter of 2008. Basis of Presentation The accompanying unaudited financial statements of Cardiff International, Inc. have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These unaudited financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006.In the opinion of management, the accompanying unaudited financial statements reflect all adjustments, which are of a normal recurring nature, necessary for the fair presentation of the results for the periods presented. The results of operations presented for the nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for any other interim period or any future fiscal year. Development Stage Activities The Company is focusing its efforts in two areas during the development stage.First, the Company is devoting substantial time to the development of the credit card technology software that will be used to capture information at the credit card transaction level.Second, the Company is working to contract with merchants to participate in the program and add incentives for consumers to both use the credit card and make purchases from these merchants. Prepared without audit. 7 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Going Concern The Company has sustained operating losses since its inception and has negative working capital and an accumulated deficit, which raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets and liabilities and commitments in the normal course of business.The accompanying financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern. The ability of the Company to continue as a going concern and the appropriateness of using the going concern basis is dependent upon, among other things, additional cash infusions.Management has prospective investors and believes the raising of capital will allow the Company to pursue the development of its credit card business. However, if the Company is unable to raise additional capital we may have to cease operations. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three (3) months or less to be cash equivalents. Property and Equipment Property and equipment are carried at cost.Expenditures for major renewals and betterments that extend the useful lives of property and equipment are capitalized.Expenditures for maintenance and repairs are charged to expense as incurred.Depreciation and amortization of property and equipment is provided using the straight-line method for financial reporting purposes at rates based on the following estimated useful lives: Years Artwork 7 Computer equipment 3 Domain and software 3 Furniture and fixtures 5 Office equipment 5 Leasehold improvements life of lease During the nine months ended September 30, 2007 and 2006 and for the period August 29, 2001 (date of inception) through September 30, 2007, depreciation and amortization expense of property and equipment was $12,187, $9,192 and $233,487, respectively. Advertising Costs Advertising costs are charged to expense when incurred.During the nine months ended September 30, 2007 and 2006 and for the period August 29, 2001 (date of inception) through September 30, 2007, the amount charged to expense was $0, $0 and $363,800, respectively. Prepared without audit. 8 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Research and Development Research and development costs are charged to expense when incurred.These costs primarily include the costs associated with the development of the credit card software technology.During the nine months ended September 30, 2007 and 2006 and for the period August 29, 2001 (date of inception) through September 30, 2007, the amount charged to expense was $0, $0 and $36,410, respectively. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Management uses its historical records and knowledge of its business in making these estimates.Accordingly, actual results could differ from those estimates. Income Taxes The Company was treated as a partnership for federal income tax purposes up to April 18, 2005, when it converted to a Nevada Corporation.Consequently, federal income taxes were not payable by, or provided for, the Company.Members were taxed individually on their shares of the Company’s earnings.The Company’s net income or loss was allocated among the members in accordance with the regulations of the Company. Current income tax expense is the amount of income taxes expected to be payable for the current year.A deferred income tax asset or liability is established for the expected future consequences of temporary differences in the financial reporting and tax bases of assets and liabilities.The Company considers future taxable income and ongoing, prudent and feasible tax planning strategies, in assessing the value of its deferred tax assets. If the Company determines that it is more likely than not that these assets will not be realized, the Company will reduce the value of these assets to their expected realizable value, thereby decreasing net income.Evaluating the value of these assets is necessarily based on the Company’s judgment. If the Company subsequently determined that the deferred tax assets, which had been written down, would be realized in the future, the value of the deferred tax assets would be increased, thereby increasing net income in the period when that determination was made. Earnings (Loss) per Share Earnings (loss) per share is computed using the weighted average number of common shares outstanding during the periods presented.Warrants and options to purchase shares of the Company’s stock may have a dilutive effect on the Company’s earnings per share in the future, but are not included in the calculation for the nine months ended September 30, 2007 and 2006 because they have an antidilutive effect in those periods. Stock options On January1, 2006, the Company adopted the fair value recognition provisions of SFAS No.123R relating to its stock-based compensation plans using the modified prospective method. Under this method,compensation cost recognized during theyearendedDecember 31, 2006includes compensationcost for all share-basedpayments granted prior to, but not yet vested as of January 1, 2006, based on the fair value method. There were no options granted during the nine months ended September 30, 2007 and 2006. Prior to January1, 2006, the Company had accounted for stock options under SFAS No.123. Prepared without audit. 9 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements In February 2006, the FASB issued FAS 155, “Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No. 133 and 140.” This statement permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that would otherwise have to be accounted for separately. The new statement also requires companies to identify interests in securitized financial assets that are freestanding derivatives or contain embedded derivatives that would have to be accounted for separately, clarifies which interest-and principal-only strips are subject to Statement No. 133, and amends Statement No. 140 to revise the conditions of a qualifying special purpose entity due to the new requirement to identify whether interests in securitized financial assets are freestanding derivatives or contain embedded derivates. This statement is effective for all financial instruments acquired or issued after the beginning of an entity's first fiscal year that begins after September 15, 2006. The Company adopted this accounting pronouncement effective January 1, 2007 and the adoption has not had a material effect on its consolidated financial statements. In March 2006, the FASB issued FAS 156, “Accounting for Servicing of Financial Assets - an Amendment of FASB Statement No. 140.” This standard clarifies when to separately account for servicing rights, requires servicing rights to be separately recognized initially at fair value, and provides the option of subsequently accounting for servicing rights at either fair value or under the amortization method. The standard is effective for fiscal years beginning after September 15, 2006 but can be adopted early as long as financial statements for the fiscal year in which early adoption is elected, including interim statements, have not yet been issued. The Company adopted this accounting pronouncement effective January 1, 2007 and the adoption has not had a material effect on its consolidated financial statements. In July 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN No. 48).This interpretation requires recognition and measurement of uncertain income tax positions using a "more-likely-than-not" approach. The provisions of FIN No. 48 are effective for fiscal years beginning after December 15, 2006. The Company adopted this accounting pronouncement effective January 1, 2007.The adoption of this accounting pronouncement did not have a material effect on its consolidated financial statements. In September 2006, the FASB issued FAS 157, “Fair Value Measurements.” This standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company does not anticipate that the adoption of this accounting pronouncement will have a material effect on its consolidated financial statements. Prepared without audit. 10 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115 ("SFAS 159").SFAS 159 provides companies with an option to report selected financial assets and liabilities at fair value.SFAS 159's objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.SFAS 159 is effective as of the beginning of an entity's first fiscal year beginning after November 15, 2007.The Company is currently evaluating the potential impact, if any, that the adoption of SFAS 159 will have on its condensed consolidated financial statements. 2.RELATED PARTY TRANSACTIONS Advances from Shareholders The Company borrowed funds from Daniel Thompson and Gary Teel, both are Shareholders and Officers of the Company.The terms of repayment stipulate the loans are due twenty-four (24) months after the launch of the Legacy Tuition Card at an annual interest rate of six (6) percent.During the three months ended September 30, 2007, the Company repaid amounts in excess of amounts due.Therefore, a receivable is recorded at September 30, 2007 in the amount of $53,248.The balance due from both Daniel Thompson and Gary Teel at September 30, 2007, including accrued interest, is as follows: Prepared without audit. 11 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 2.RELATED PARTY TRANSACTIONS (Continued) Daniel Thompson $ 26,624 Gary Teel 26,624 Total $ 53,248 Employment Agreements The employment agreements that both Daniel Thompson and Gary Teel have with the Company provides for their compensation to be $25,000 each, per month.Both Daniel Thompson and Gary Teel have waived their right to receive any unpaid balances. 3.ADVANCE, NOTES PAYABLE, ESCROW DEPOSIT & LOAN FEES Legacy Investors, LLC On August 5, 2004, the Company entered into a loan agreement with Legacy Investors, LLC, a Florida limited liability company.The initial loan amount of $1,000,000 (the “Initial Loan Amount”) was made by Legacy Investors, LLC upon the satisfaction of the post-closing covenant, comprising of a convertible debenture in the amount of $500,000 and an initial debenture for the amount of $500,000.Lenders required funds to be deposited into an escrow account.Disbursements were required to be from an escrow agent. The convertible debenture in the amount of $500,000 bears an interest rate of 10.00% per year and matures in August 2006, when the principal and accrued interest is due and payable in full.The indebtedness was convertible into Series A Preferred Membership interests of the Company. The initial debenture in the amount of $500,000 bears an interest rate of 10.00% per year.Principal payments shall be payable in thirty-six (36) consecutive monthly installments, commencing August 2004, and are payable out of the distributable net cash of the Company. Under an event of default, the interest rate on both debentures increases to 18% and the terms of repayment and the maturity dates are subject to change. Although Legacy Investors, LLC has raised an issue that the loan might be in default, management does not believe they are in breach of the terms of the agreement, and therefore no additional liability has been recorded relating to a higher interest rate. Prepared without audit. 12 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 3.ADVANCE, NOTES PAYABLE, ESCROW DEPOSIT & LOAN FEES (Continued) Legacy Investors, LLC (Continued) The Company entered into a security agreement stating that the assets of the Company as well as the stock pledges are collateral on this loan. As of December 31, 2004, the Company received $451,428 of these funds, assumed $106,572 of fees and the balance of $442,000 was deposited in an escrow account.The balance remaining in the escrow account at March 31, 2006 was $0.In May 2005, $382,000 was paid back to Legacy Investors, LLC and $60,000 of fees was left with the escrow agent.Management believes this $60,000 was not owed to the escrow agent, but nevertheless excluded the $60,000 from its assets.The balance on the note payable was $618,000 at September 30, 2007. The loan fees related to the portion of loan funds that were not received by the Company as of September 30, 2007, were expensed during 2006, leaving an amortized balance of loan fees of $0. Amortization expense on loan fees amounted to $0, $15,000 and $37,500 for the nine months ended September 30, 2007 and 2006, and for the period August 29, 2001 (date of inception) through September 30, 2007, respectively. The Company received a demand letter from Legacy Investors, LLC demanding repayment of the balance owed to them and threatened litigation if the balance was not repaid by January 15, 2007. As of November 12, 2007 the balance was not repaid. Corporate Capital Management, LLC and VentureBanc, Inc. On March 28, 2005, the Company entered into a loan agreement of approximately $1,000,000 with Corporate Capital Management, LLC and VentureBanc, Inc.Simultaneously with the merger with Cardiff International, Inc. (See Note 5), Corporate Capital Management, LLC and VentureBanc, Inc. agreed to loan an additional $875,000 to the Company.These notes bear interest at 8% per annum and the term of the notes is six months after receipt of the loan.At the date of the merger, the balance outstanding of $1,027,296 (including accrued interest) converted into 898,635 shares of common stock of the Company at the rate of $1.10 per share. In addition, the holders of the notes received warrants to purchase 50% of the shares into which the notes are convertible. The term of the warrants is 5 years and the exercise price is $1.75 per share.The value of the warrants, established at $85,734 under the Black Scholes method was expensed in 2005. Convertible Promissory Note On October 19, 2005, the Company entered into a loan agreement in the amount of $110,000 with an unaffiliated third-party. The loan bears interest at 8% per annum and matured on April 16, 2006, 6 months after the date of issuance.At the date of the merger, the balance outstanding of $110,733 (including accrued interest) converted into 100,000 shares of common stock of the Company at the rate of $1.10 per share. Prepared without audit. 13 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 3.ADVANCE, NOTES PAYABLE, ESCROW DEPOSIT & LOAN FEES (Continued) Maricopa Equity Management Corporation On October 27, 2005, the Company entered into a loan agreement in the amount of $100,000 with Maricopa Equity Management Corporation. The loan bears interest at 8% per annum and became due at the closing of the merger with Cardiff International, Inc. as of June 30, 2007, the balance of the loan of $100,000 remained outstanding.In connection with their loan, the Company issued 100,000 shares of common stock ($110,000), which was expensed in 2005. International Card Establishment, Inc. The Company has entered into an agreement with International Card Establishment, Inc. (“ICE”) as of April 19, 2007 whereby ICE will be the exclusive provider for the rewards and loyalty programs related to merchant contributions to a 529 College Savings Plan. In connection with the agreement, the Company received a $50,000 advance from ICE during the second quarter of 2007. This advance is to be repaid within 120 days of written notice by ICE if the Company launches the card in a test market and the results of that test launch prove to be unsuccessful. If the Company fails to make the required payment within 120 days, the Company will be granted an additional 30 day period to remedy the default. If the Company does not remedy the default within this 30 day period, ICE may, at its discretion, convert the $50,000 debt to equity equaling 10% of the outstanding stock of the Company on a fully diluted basis. Also, if ICE determines that the test launch was successful, ICE shall obtain up to three (3) $500,000 loan facilities for the Company within five (5) business days of the successful completion of the test launch. The Company will be required to repay the $50,000 advance directly from the loan proceeds. Upon receipt of each of the $500,000 loan facilities, the Company shall issue ICE a warrant to purchase three and one-third percent (3 1/3%) of the Company’s outstanding common stock on a fully diluted basis as of the date of issuance.Each warrant shall have an exercise price equal to $200,000 and shall have a five (5) year term from the issuance date. All warrants will have a cashless exercise provision and shall entitle ICE to one (1) demand registration right for each warrant, at the Company’s expense. Prepared without audit. 14 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 4.COMMITMENTS AND CONTINGENCIES Operating Lease On April 22, 2003, the Company signed a lease with Pitney Bowes for mailing equipment. This lease commenced April 22, 2003 and expired October 30, 2006.In July 2006, the Company assumed auto leases from the two officers of the Company, of which one expires in February 2008 and the other expires in June 2009. Future minimum rental payments under these leases are: Year Ending September 30, 2008 $29,516 2009 17,038 Total $46,554 Lease expense for the six months ended September 30, 2007 and 2006 and for the period August 29, 2001 (date of inception) through September 30, 2007 was $18,862, $23,880 and $60,311, respectively. Currently, the headquarters of the Company are located in the offices of one of the Company's consultant's and no rent is being charged.Rent expense for the nine months ended September 30, 2007 and 2006 and for the period August 29, 2001 (date of inception) through September 30, 2007 was $0, $0 and $411,586, respectively. In April 2004, the Company began subletting their office on a month-to-month basis, which ended in 2004.During the nine months ended September 30, 2007 and 2006, the Company received rental income of $0 and $0, respectively.From inception through September 30, 2007, rental income was $55,979. Litigation On February 1, 2003, the Company signed a lease with Red Bull North America, Inc. for office space. The lease commenced February 1, 2003 and was to expire March 31, 2006. The Company vacated the premises in 2004. The Company is in negotiation with Red Bull North America, Inc., who is holding the Company’s property and equipment as collateral for the balance owed. On June 2, 2005, the Company went to trial for a complaint filed by a prior officer of the Company, alleging that his employment was not terminated in January 2002, and claiming back wages.The Court issued a ruling and order that found that the officer was entitled to back pay.At December 31, 2005 and 2004, the Company had $261,958 accrued as a payable to this officer, which does not include interest, should the officer be entitled to interest.On September 15, 2006, the Company reached a settlement with the prior officer of the Company in the amount of $225,000, payable in monthly installments of $25,000, which resulted in a gain of $36,958.The unpaid amount balance amounted to $125,000 at December 31, 2006. Prepared without audit. 15 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 4. COMMITMENTS AND CONTINGENCIES (Continued) The Company failed to make required payments in 2007. As such, the Company was subject to a 25% penalty of the outstanding principal balance as of the date of default in accordance with the settlement agreement. At September 30, 2007 the unpaid balance amounted to $156,250, which includes a penalty of $31,250. On December 15, 2005, the Company settled a mutual dispute with Sheppard Mullin Richter and Hampton concerning the representation of the Company.In full and final settlement, the Company is released from all sums claimed by Sheppard Mullin Richter and Hampton under the contract and the Company released Sheppard Mullin Richter and Hampton of all claims, which resulted in a gain of $48,812. From time to time, the Company is also involved in claims and litigations arising during the course of business. Payroll Taxes The Company has failed to remit payroll tax payments since 2006, as required by various taxing authorities. When payment is ultimately made management believes that the Company will be assessed various penalties for the delayed payments. However, as of September 30, 2007, management was unable to estimate the amount ofpenalties that the Company would incur as a result of these infractions. Prepared without audit. 16 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 5.RECAPITALIZATION In November 2005, Legacy Card consummated a transaction, pursuant to which Cardiff International, Inc. acquired all the outstanding shares of Legacy Card, with Legacy Card surviving as a wholly-owned subsidiary of Cardiff International.Legacy Card recorded this transaction as a recapitalization followed by the issuance of shares to the shareholders of Cardiff International.Prior to the recapitalization transaction, Cardiff International was not an operating company, and had no assets.Under the terms of the transaction, Cardiff International issued 18,000,000 shares of Cardiff International common stock to the former shareholders of Legacy Card in exchange for all the outstanding shares of Legacy Card. 6.INCOME TAXES The Company utilizes the liability method under SFAS No. 109 to account for income taxes.Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws expected to apply when the differences are expected to reverse. At September 30, 2007, the Company has net operating loss carryforwards of approximately $3 million for federal tax purposes, which expire from 2007 to 2027.Because of statutory “ownership changes” the amount of net operating losses which may be utilized in future years are subject to significant annual limitations.The Company is in the process of determining the amount of loss carryforwards that may be used against future taxable income. At September 30, 2007, total deferred tax assets, consisting principally of net operating loss carryforwards, amount to approximately $1.2 million.For financial reporting purposes, a valuation allowance has been recognized in an amount equal to such deferred tax assets due to the uncertaintly surrounding their ultimate realization. 7.STOCK OPTIONS AND WARRANTS Stock Options The Company granted stock options to consultants and employees during 2005.These stock options have been valued using the Black Scholes method, with the following assumptions: Interest rate 4.01 % Dividend yield - Term 5 Years Expected volatility 30.00 % Prepared without audit. 17 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 7.STOCK OPTIONS AND WARRANTS (Continued) Stock Options (Continued) The following is a schedule summarizing stock option activity for the nine months ended September 30, 2007: Number of Options Weighted-Average Exercise Price Exercisable at December 31, 2006 425,000 $ 1.37 Granted - - Exercised - - Forfeited - - Exercisable at September 30, 2007 425,000 $ 1.37 As of December 31, 2006, all stock options outstanding became fully vested and the fair value compensation cost related to these options has been recognized. Information about stock options outstanding at September 30, 2007 is summarized below: Weighted- Average Weighted- Weighted- Exercise Number Remaining Average Number Average Price Outstanding Contractual Life Exercise Price Exercisable Exercise Price $1.25 325,000 3.25 years $1.25 325,000 $1.25 $1.75 100,000 3.25 years $1.75 100,000 $1.75 Warrants The Company also issued warrants to purchase shares of common stock in 2006.The following is a summary of the warrants outstanding at September 30, 2007: Number of Warrants Exercise Price Maturity 449,318 $1.75 April-August 2010 24,318 $1.10 January 2011 422,272 $1.75 January-June 2011 375,000 $ 0.50 September 2011 1,125,000 $0.50 October 2011 60,000 $1.75 October 2011 150,000 $0.30 July 2012 38,500 $1.10 July 2012 45,833 $1.10 July 2012 75,000 $0.10 September 2012 350,000 $0.30 September 2012 8.SUBSEQUENT EVENTS In the fourth quarter of 2007, $50,000 was contributed to the Company in exchange for 500,000 shares of common stock. The shareholder receivable has been repaidas of November 19, 2007. Prepared without audit. 18 ITEM 2: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Cardiff International, Inc. (“Cardiff”), acquired Legacy Card Company, Inc. (“Legacy”) in a merger transaction in November 2005. The transaction was accounted for as a reverse merger transaction whereby Legacy, although a subsidiary of Cardiff, was deemed to be the surviving entity for accounting purposes. In January 2006, Cardiff changed its fiscal year end to December 31st from September 30th to have the same year end as Legacy. Legacy is a marketing and sales firm that has developed the Simply Brilliant Tuition Card, a national credit card. Legacy is currently in negotiations with a national bank to be the issuing bank. Legacy anticipates the credit card will be available to the public commencing in the third quarter of 2007. Legacy’s business plan calls for revenue to be generated as customers sign up for the credit card and when purchases are made with the credit card. Legacy has generated no revenues since its inception and has expended considerable funds in developing its business plan and funding its operations to date. Legacy was formed as a limited liability company in August 2001. In April 2005, Legacy was converted into a Nevada corporation. The auditors’ report for the years ended December 31, 2006 and 2005 include a going concern qualification. Liquidity and Capital Resources At September 30, 2007 Since inception, the principal sources of cash have been funds raised from the sale of common stock, advances from shareholders, and loans in the form of debentures and convertible notes. At September 30, 2007, we had $121,137 of cash and cash equivalents and total assets amounted to $176,044. At December 31, 2006 we had $6,431 of cash and cash equivalents, and total assets amounted to $23,816, which include fixed assets and other assets. Net cash used in operating activities was $256,984 and $599,841 for the nine months ended September 30, 2007 and September 30, 2006, respectively. The decrease in the amount of net cash used in operating activities between these periods was attributable to decreased fees and other operating costs. Net cash provided by financing activities was $424,939 and $599,841 for the nine months ended September 30, 2007 and September 30, 2006, respectively. The cash flows from financing activities during the nine months ended September 30, 2007 wasattributable to proceeds from the sale of common stock of $479,250 and subscription receivables of $23,000 and proceeds from the ICE advance of $50,000. In addition, we repaid $136,768 of shareholder advances during the nine months ended September 30, 2007. We have incurred operating losses since inception and at September 30, 2007, we had an accumulated deficit of $7,367,837. 19 Current liabilities at September 30, 2007 consisted primarily of accounts payable of $886,465, payroll and payroll tax payable of $281,927, amounts due to ICE of $50,000, convertible and non-convertible promissory notes in the amount of $718,000, and accrued interest in the amount of $225,333. Current liabilities at December 31, 2006 consisted primarily of accounts payable of $925,297, payroll and payroll tax payable of $155,659, amounts due to shareholders of $120,817, convertible and non-convertible promissory notes in the amount of $718,000, and accrued interest in the amount of $172,983. Gary R. Teel and Daniel Thompson, the officers and directors of the Company, have entered into employment agreements calling for a monthly salary of $25,000 ($300,000 annually).Both Daniel Thompson and Gary Teel have waived their right to receive any unpaid balances.During the nine months ended September 30, 2007, we repaid $84,034 to Mr. Teel and $52,734 to Mr. Thompson on outstanding advances. There can be no assurance that we will be able to obtain sufficient capital from debt or equity transactions or from operations in the necessary time frame or on terms acceptable to us. Should we be unable to raise sufficient funds, we may be required to curtail our operating plans and possibly relinquish rights to portions of our technology or products. In addition, increases in expenses or delays in product development may adversely impact our cash position and may require cost reductions. No assurance can be given that we will be able to operate profitably on a consistent basis, or at all, in the future. In order to continue our operations, development of our products, and implementation of our business plan, we need additional financing. During the third quarter of 2007 we raised $327,250 from the sale of 2,609,583 shares of our common stock and $500 from shareholder advances. We are also currently attempting to obtain additional working capital in a term loan transaction. Additionally, we anticipate that our credit card will be launched in the first quarter of 2008 thereby commencing the generation of revenues shortly thereafter. In addition, we also anticipate that we will continue to operate at a loss for the foreseeable future. Results of Operations For the Quarters Ended September 30, 2007 and 2006 We had no operating revenues for the nine months ended September 30, 2007 and September 30, 2006. We had operating expenses of $502,597 for the nine months ended September 30, 2007 and $967,297 for the nine months ended September 30, 2006, representing a decrease of $464,700.The decrease was primarily due to decreases in operating expenses. We had a net loss of $569,832 for the nine months ended September 30, 2007 compared to a net loss of $999,957 for the nine months ended September 30, 2006, representing a decrease of $430,125.The decrease was primarily due to decreases in operating expenses. 20 Inflation We do not believe that inflation will negatively impact our business plans. Plan of Operation Our current business plan is described in “Item 1 - Description of Business” of Form 10-KSB for the year ended December 31, 2006. Critical Accounting Policies This Management’s Discussion and Analysis of Financial Condition and Results of Operations discuss the Company’s Financial Statements prepared in accordance with accounting principles generally accepted in the US. We have not yet commenced active operations. The preparation of our consolidated financial statements requires management to make estimates and assumptions that affect amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, management evaluates its estimates and assumptions. Management will base its estimates and judgments on historical experience of the operations we may acquire and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not apparent from other sources. Actual results may differ from estimates under different assumptions or conditions. Management believes the following critical accounting policies, among others, will affect its more significant judgments and estimates used in the preparation of our Consolidated Financial Statements: We utilize the fair value based method of accounting for stock-based compensation, in accordance with Statement of Financial Accounting Standards No. 123(R). Recent Accounting Pronouncements In February 2006, the FASB issued FAS 155, “Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No. 133 and 140.” This statement permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that would otherwise have to be accounted for separately. The new statement also requires companies to identify interests in securitized financial assets that are freestanding derivatives or contain embedded derivatives that would have to be accounted for separately, clarifies which interest-and principal-only strips are subject to Statement No. 133, and amends Statement No. 140 to revise the conditions of a qualifying special purpose entity due to the new requirement to identify whether interests in securitized financial assets are freestanding derivatives or contain embedded derivates. This statement is effective for all financial instruments acquired or issued after the beginning of an entity's first fiscal year that begins after September 15, 2006. The Company adopted this accounting pronouncement effective January 1, 2007 and the adoption has not had a material effect on its consolidated financial statements. 21 In March 2006, the FASB issued FAS 156, “Accounting for Servicing of Financial Assets - an Amendment of FASB Statement No. 140.” This standard clarifies when to separately account for servicing rights, requires servicing rights to be separately recognized initially at fair value, and provides the option of subsequently accounting for servicing rights at either fair value or under the amortization method. The standard is effective for fiscal years beginning after September 15, 2006 but can be adopted early as long as financial statements for the fiscal year in which early adoption is elected, including interim statements, have not yet been issued. The Company adopted this accounting pronouncement effective January 1, 2007 and the adoption has not had a material effect on its consolidated financial statements. In July 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN No. 48).This interpretation requires recognition and measurement of uncertain income tax positions using a "more-likely-than-not" approach. The provisions of FIN No. 48 are effective for fiscal years beginning after December 15, 2006. The Company adopted this accounting pronouncement effective January 1, 2007. The Company is still assessing its impact but does not anticipate that the adoption of this accounting pronouncement will have a material effect on its consolidated financial statements. In September 2006, the FASB issued FAS 157, “Fair Value Measurements.” This standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company does not anticipate that the adoption of this accounting pronouncement will have a material effect on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115 ("SFAS 159").SFAS 159 provides companies with an option to report selected financial assets and liabilities at fair value.SFAS 159's objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.SFAS 159 is effective as of the beginning of an entity's first fiscal year beginning after November 15, 2007.The Company is currently evaluating the potential impact, if any, that the adoption of SFAS 159 will have on its condensed consolidated financial statements. Forward Outlook and Risks This Form 10-QSB and our Form 10-KSB for the year ended December 31, 2006 contain and incorporate by reference certain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act with respect to results of our operations and businesses. All statements, other than statements of historical facts, included in this Form 10-KSB, including those regarding market trends, our financial position, business strategy, projected costs, and plans and objectives of management for future operations, are forward-looking statements. In general, such statements are identified by the use of forward- looking words or phrases including, but not limited to, “intended,” “will,” “should,” “may,” “expects,” “expected,” “anticipates,” and “anticipated” or the negative thereof or variations thereon or similar terminology. These forward-looking statements are based on our current expectations. Although we believe that the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that such expectations will prove to be correct. Because forward-looking statements involve risks and uncertainties, our actual results could differ materially. Important factors that could cause actual results to differ materially from our expectations are disclosed hereunder and elsewhere in this Form 10-QSB. These forward-looking statements represent our judgment as of the date of this Form 10-QSB. All subsequent written and oral forward-looking statements attributable to Cardiff are expressly qualified in their entirety by the Cautionary Statements. We disclaim, however, any intent or obligation to update our forward-looking statements. 22 Operating History. We have not commenced active business operations. We anticipate we will commence active operations during the first quarter of 2008. Potential investors should be aware that there is only a limited basis upon which to evaluate our prospects for achieving our intended business objectives. We have limited resources and have had no revenues since our formation. Possibility of Total Loss of Investment. An investment in Cardiff is an extremely high risk investment, and should not be made unless the investor has no need for current income from the invested funds and unless the investor can afford a total loss of his or her investment. Additional Financing Requirements. We will likely be required to seek additional financing in order to fund our operations and carry out our business plan. In order to fund our operations and effect additional acquisitions, we will be required to obtain additional capital. There can be no assurance that such financing will be available on acceptable terms, or at all. We do not have any arrangements with any bank or financial institution to secure additional financing and there can be no assurance that any such arrangement, if required or otherwise sought, would be available on terms deemed to be commercially acceptable and in our best interest. No Public Market for Securities. There is no active public market for our common stock and we can give no assurance that an active market will develop, or if developed, that it will be sustained. Auditor’s Opinion has a Going Concern Qualification. Our auditor’s report dated April 13, 2007, for the years ended December 31, 2006 and 2005 and from August 29, 2001 (date of inception) through December 31, 2006 includes a going concern qualification which states that our significant recurring operating losses and negative working capital raise substantial doubt about our ability to continue as a going concern. We do not anticipate paying any dividends and any gains from your investment in our stock will have to come from increases in the price of such stock.We currently intend to retain any future earnings for use in our business and do not anticipate paying any cash dividends in the foreseeable future. We Operate in a Competitive Market. The credit card industry is competitive and new offerings and technologies are becoming available regularly.We cannot guarantee that we will compete successfully against our potential competitors, especially those with significantly greater financial resources or brand name recognition. 23 ITEM 3. CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES (a)Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, as amended (the Exchange Act), is recorded, processed, summarized, and reported within the required time periods, and that such information is accumulated and communicated to our management, including our Chairman, Chief Executive Officer and Chief Financial Officer, as appropriate, to allow for timely decisions regarding disclosure. In connection with our most recent evaluation, management identified that there are no deficiencies, including material weaknesses in the design or operation of our internal controls over financial reporting. Since the most recent evaluation date, there have been no significant changes in our internal control structure, policies, and procedures or in other areas that could significantly affect our internal control over financial reporting. (b) Changes in Internal Controls There were no significant changes in the Company's internal controls over financial reporting or in other factors that could significantly affect these internal controls subsequent to the date of their most recent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. PART II - OTHER INFORMATION Item 1.Legal Proceedings.On June 2, 2005, the Company went to trial for a complaint filed by a prior officer of the Company, alleging that his employment was not terminated in January 2002, and claiming back wages.The Court issued a ruling and order that found that the officer was entitled to back pay.At December 31, 2005 and 2004, the Company had $261,958 accrued as a payable to this officer, which does not include interest, should the officer be entitled to interest.On September 15, 2006, the Company reached a settlement with the prior officer of the Company in the amount of $225,000, payable in monthly installments of $25,000, which resulted in a gain of $36,958.The unpaid amount balance amounted to $125,000 at December 31, 2006. The Company failed to make required payments in 2007. As such, the Company was subject to a 25% penalty of the outstanding principal balance as of the date of default in accordance with the settlement agreement. At September 30, 2007 the unpaid balance amounted to $156,250, which includes a penalty of $31,250. 24 Item 2.Unregistered Sales of Equity Securities.During the quarter ended September 30, 2007 we issued 2,763,963 shares of our unregistered common stock.All such shares were issued in reliance on Section 4(1) of the Securities Act of 1933, as amended, as shares issued in a non-public transaction.Such shares were issued to the following: Name Date Number of Shares Price Richard Duffy 07/10/07 500,000 $100,000.00 J&S Consulting 07/23/07 70,000 $12,250.00 Rana Staben 08/16/07 300,000 $30,000.00 Margaret Moore 08/16/07 83,333 $10,000.00 Lebow Family Trust 09/26/07 250,000 $25,000.00 Steve Posner 09/26/07 1,000,000 $100,000.00 Christopher Gregoire 09/26/07 250,000 $25,000.00 David Catalfimo 09/28/07 78,125 $12,500.00 Christopher Gately 09/28/07 78,125 $12,500.00 Dunn, Green & Associates 09/30/07 154,380 $154,380.19 Item 3.Defaults by the Company on its Senior Securities.None Item 4.Submission of Matters to Vote of Security Holders.None Item 5.Other Information. Item 6.Exhibits. 31.1 Certification by the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification by the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification by the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification by the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 25 SIGNATURE In accordance with the requirements of the Exchange Act, the Company has caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:November 12, 2007 CARDIFF INTERNATIONAL, INC. By/s/ Daniel Thompson Chief Executive Officer, President By/s/ Gary R. Teel Chief Financial Officer/ Secretary/Chairman 26
